Citation Nr: 1534259	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  13-19 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizoaffective disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD and schizoaffective disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military duty from August 1972 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO denied service connection for PTSD and schizoaffective disorder, respectively.

The Board notes that this case stems from a July 2010 claim for PTSD, later amended in March 2012 to include schizoaffective disorder.  However, the RO denied a previous claim for service connection for a nervous disorder in a November 1992 rating decision.  Thus, the Board concludes that the claim currently on appeal is the same claim as denied in the November 1992 rating decision, and the Board has therefore broadened the characterization of that claim as above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Velez v. Shinseki, 23 Vet. App. 199 (2009) (Court specifically addressed the issue whether the issue on appeal was a new claim or a request to reopen a previously denied claim, which included a new test looking to how broadly the RO adjudicated the scope of the prior claim). 

Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the issues on appeal as listed on the title page.

The claim of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).

FINDING OF FACT

New evidence that tends to substantiate the claim of service connection for a psychiatric disorder has been received since a final November 1992 rating decision that denied service connection for a nervous disorder.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §  3.156 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The Veteran filed his original application for service connection for a nervous disorder in August 1992.  The RO denied the claim for service connection in November 1992 and, in so doing, found that while the Veteran had been treated for a nervous condition while in service, and that he was currently diagnosed with a psychiatric disorder, he had not established chronicity between the time of discharge and any currently diagnosed psychiatric disorder.  The Veteran was informed of that decision in a December 1992 notification letter and submitted a Notice of Disagreement that same month.  The RO issued a Statement of the Case in January 1993.  No substantive appeal (VA Form 9) or any new and material evidence was received following the Statement of the Case until the Veteran filed his petition to reopen in July 2010. 

As no new and material evidence was received during the appeal period, and the Veteran did not perfect his appeal, the November 1992 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103; Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  New and material evidence is therefore required to reopen the claim of service connection for a psychiatric disorder.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. 
§ 3.156.

Evidence of record in 1992 included the Veteran's service treatment records, review of which reflects that he complained of "jangled nerves" in November 1974 while at Tindell Air Force Base, that he was treated for a nervous condition in November 1975, and that he was later diagnosed with an anxiety disorder in March 1976.  Also of record was a VA examination from September 1992, at which time the Veteran was diagnosed with panic disorder without agoraphobia, and with dysthymia.  The examiner did not provide a medical nexus opinion. 

Relevant evidence added to the record more than one year since the RO's November 1992 rating decision includes two statements submitted by the Veteran in August 2010 describing an in-service event; his treatment for "jangled nerves" and "nervous trouble" while in service; and his chronic sleep problems and daily nightmares since the event.  The record also contains February 2011 and July 2012 VA examinations, which the Veteran received following his petition to reopen his claim.  In the February 2011 examination, the examiner ruled out a diagnosis of PTSD and diagnosed the Veteran with panic disorder without agoraphobia and psychosis disorder not otherwise specified.  The examiner opined that the Veteran's psychiatric disorders were "less likely as not" caused by or as a result of the depression/anxiety for which he was treated while in service.  The examiner further stated that there was no history of the Veteran being treated for psychotic symptoms while in service.  In the July 2012 examination, the examiner opined that it was "less likely as not" that the Veteran's currently diagnosed schizoaffective disorder was caused by or a result of his military service, and stated that while his service treatment records were supportive of a diagnosis of schizoaffective disorder, they were not sufficient and further substantiation was needed.  

The Board finds that the evidence, in the form of the Veteran's statements dated August 2010, and the VA examinations dated February 2011 and July 2012, are "new" in the sense that they were not previously considered by agency decision makers in the November 1992 rating decision.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claim.  The new evidence relates to the chronicity of the Veteran's psychiatric disorder, beginning in 1974 while in service and following his discharge from service in May 1976.  Accordingly, the Board must find that new and material evidence which tends to substantiate the Veteran's claim of service connection for a psychiatric disorder has been received, and that claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).
ORDER

New and material evidence to reopen a claim of service connection for a psychiatric disorder has been received.


REMAND

In light of the Board's conclusion that the claim for entitlement to service connection for a psychiatric disorder is reopened, the claim must be considered on a de novo basis.  The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.

In the most recent July 2012 examination, the examiner diagnosed the Veteran with schizoaffective disorder and opined it was "less likely as not" that the disorder was related to military service.  The examiner provided in his rationale that while the Veteran has a long history of psychotic symptoms, there are no records, either during service or as late as the 1990s, that the Veteran was treated for psychotic symptoms.  However, the examiner then notes that the record "reflects depression and 'nervous trouble' and 'jangled nerves,'" and while "such documentation is supportive of but not sufficient for a diagnosis of schizoaffective disorder," further substantiation is needed.  The examiner, however, did not elaborate on what evidence was lacking in the record.  Thus, the Board finds that the VA medical opinion is inadequate, and remand is necessary to obtain an additional medical nexus opinion regarding the etiology of the Veteran's psychiatric disorder.  See 38 C.F.R. § 4.2 (2014) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 31 (once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one).

Moreover, in the September 1992 VA examination, the examiner, upon reviewing the Veteran's service treatment records, noted that the Veteran was referred to the Mental Hygiene Clinic at Tindell Air Force Base in November 1975, and that there is a note in the records that a narrative summary was dictated.  However, neither the Mental Hygiene Clinic notes nor the narrative summary is a part of the Veteran's claim file.  Additionally, it does not appear that attempts have been made to obtain the records and narrative summary from the Mental Hygiene Clinic at Tindell Air Force Base where the Veteran was stationed in November 1975.  Thus, on remand the AOJ must attempt to locate any inpatient or hospitalization records from Tindell Air Force Base Mental Hygiene Clinic concerning the Veteran's treatment for a nervous condition at that facility in 1975.  Updated VA outpatient records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Central Texas HCS, or any other VA medical facility that may have treated the Veteran, since January 2013 and associate those documents with the claims file.

2.  Contact the appropriate repository and request a copy of any separately stored treatment records and narrative summaries from the Veteran's treatment at the Mental Hygiene Clinic at Tindell Air Force Base in 1975.  All such available records must be associated with the claims folder.  Efforts to locate these records should end only if the evidence does not exist or further efforts to obtain it would be futile.  If the records are deemed to be unavailable, the claims file must be properly documented as to the unavailability of these records.

3.  Then return the claims file to the July 2012 VA examiner (or other qualified clinician, if unavailable) for preparation of an addendum opinion.  The entire claims file, to include a complete copy of this remand, must be made available to the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

After reviewing the claims file and any additional relevant evidence obtained pursuant to this remand, the examiner must provide an opinion as to whether it is at least as likely as not (greater than 50 percent probability) that any currently diagnosed psychiatric disorder (since July 2010) is related to his period of military service.  If the examiner opines in the negative, he/she is requested to elaborate on the prior comment in the July 2012 VA examination report that "[f]urther substantiation is needed" to relate diagnosed schizoaffective disorder to the Veteran's military service.

The examiner must specifically discuss whether the Veteran's symptoms of depression, "jangled nerves," and "nervous trouble" as reported in his records from 1975 are sufficiently supportive of a current diagnosis of schizoaffective disorder or any other psychiatric disorder the Veteran currently experiences.

The examiner is advised that the Veteran is competent to report symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects such reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.  If the examiner is unable to provide an opinion without 
resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, re-adjudicate the claim in light of all pertinent evidence and legal authority, and furnish a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


